J-S29011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SELINA E. PROPER                           :
                                               :
                       Appellant               :   No. 1289 WDA 2021

      Appeal from the Judgment of Sentence Entered September 28, 2021
               In the Court of Common Pleas of Clearfield County
             Criminal Division at No(s): CP-17-CR-0000495-2020


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED: OCTOBER 25, 2022

        Selina E. Proper appeals from the judgment of sentence ordering her to

pay a fine, costs of prosecution, and restitution in the amount of $1,248.88

after she pleaded guilty to disorderly conduct. Proper filed an untimely post-

sentence motion challenging the legality of the imposition of restitution, along

with a motion to allow her to file the post-sentence motion nunc pro tunc.

Following a hearing on those motions, the trial court entered an order directing

the Commonwealth to provide documentation and argument relevant to the

restitution within ten days so that the court could rule on the post-sentence

motion. Before those ten days elapsed, and while the motion was still pending,

Proper filed a notice of appeal to this Court. Given this procedural landscape,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S29011-22


we find Proper’s judgment of sentence was not yet final at the time she filed

her notice of appeal, and her appeal is therefore interlocutory. Accordingly,

we quash the appeal. We also direct the trial court to allow the Commonwealth

the opportunity to comply with the trial court’s order directing the

Commonwealth to provide documentation and argument on the restitution

issue, and for the trial court to then rule on Proper’s post-sentence motion.

      Proper was charged with, inter alia, public drunkenness, see 18 Pa.

C.S.A. § 5505, and disorderly conduct for engaging in fighting, see 18 Pa.

C.S.A. § 5503(a)(1), after she reportedly hit her neighbor in the head with a

baseball bat during an altercation. Ultimately, Proper agreed to plead guilty to

the disorderly conduct charge. The plea agreement called for a sentence of

fines and costs.

      The trial court held a sentencing hearing on September 28, 2021. At the

hearing, the Commonwealth announced that the sentence to be imposed

involved prosecution costs, a fine, as well as restitution to the victim in the

amount of $1,248.88. The Commonwealth did not provide any documentation

substantiating this figure, but represented that the restitution amount

included restitution for the victim’s relocation costs. Proper objected to the

imposition of the restitution because it was the first she had heard of it.

However, she agreed with the court that she could follow up her objection by

requesting a restitution hearing. The court then sentenced Proper to the costs

of prosecution, a $250 fine, and restitution in the amount of $1,248.88.


                                     -2-
J-S29011-22


      On October 13, 2021, more than ten days after her sentencing on

September 28, 2021, Proper filed an untimely “post-sentence motion to

correct   non-waivable   illegal   sentence.”   See   Pa.R.Crim.P.   720   (A)(1)

(providing that a defendant must file a post-sentence motion within ten days

of the imposition of sentence in order for the motion to be timely).

      In the motion, Proper challenged the legality of the restitution portion

of her sentence. Proper noted that a sentencing court must order restitution

as part of a direct sentence for a crime only where property has been stolen

or where the “victim … suffered personal injury directly resulting from the

crime.” 18 Pa. C.S.A. § 1106(a). According to Proper, Section 1106(a) was

inapplicable to her case as she did not plead guilty to a property crime or to

causing personal injury. Instead, Proper maintained in the motion, she only

pleaded guilty to disorderly conduct and did not admit she was criminally

responsible for any injury sustained by the victim. Proper further maintained

that in order for the court to sentence her to pay restitution, the

Commonwealth was required to, but had not, shown a direct causal connection

between the disorderly conduct and the victim’s relocation.

      In the same motion, Proper requested that the court allow her to file the

post-sentence motion nunc pro tunc. To that end, Proper alleged a breakdown

in the judicial process had prevented her from filing the motion within ten days

of the imposition of her sentence.




                                       -3-
J-S29011-22


      The court held a hearing on the motions on October 25, 2021. At the

hearing, the Commonwealth reported that the $1,248.88 restitution amount

also included $248.88 in lost wages, in addition to the relocation costs.

Proper’s argument at the hearing focused on the relocation costs. She

asserted that she had illegally been sentenced to pay restitution for the

relocation costs because the relocation was not directly related to the

disorderly conduct charge to which she pleaded guilty. Moreover, Proper

asserted that she had not heard any facts or evidence regarding the restitution

amounts or the relocation of the victim, claiming that “just because the

Commonwealth says it doesn’t make it so.” N.T, 10/25/21, at 6. The

Commonwealth was not entirely clear whether, or to where, the victim had

moved. See id. at 6-8. The court stated that it “want[ed] proof of the moving,

plus all expenses; and it [also] want[ed] it provided to [Proper].” Id. at 8.

      Proper asked about the timing for filing an appeal, and the court replied:

      If you need to file an appeal, go file your appeal, because I want
      proof that they provided you documentation as to the restitution.
      I’m not going to make a decision until I find out that’s been done.
      And then I’m going to have [the Commonwealth] say how it
      relates to – what the nexus is from the offense to the award of
      restitution, and they shall do that within 10 days.

Id. at 9-10. When asked by Proper whether the ten days tolled her deadline

to file an appeal, the court reiterated Proper had three days, or until October

28, 2021, to file an appeal. See id. at 10. The trial court then filed an order

mirroring its instruction to the Commonwealth to provide a “correlation

between the award of restitution amounts” within ten days and advising the

                                     -4-
J-S29011-22


parties it would issue an order on Proper’s post-sentence motion thereafter.

Trial Court Order, 11/1/21 (single page).

      Two days after the hearing, on October 27, 2021, Proper filed a notice

of appeal to this Court. Proper complied with the trial court’s order to file a

Pa.R.A.P. 1925(b) statement of matters complained of on appeal. In response,

the trial court issued its Pa.R.A.P. 1925(a) opinion. In the opinion, the court

found that: restitution had been mandated by 18 Pa.C.S.A. § 1106; Proper’s

filing of her notice of appeal rendered the court unable to rule on Proper’s

post-sentence motion pursuant to Pa.R.A.P. 1701(a); the court properly

ordered restitution for the victim’s lost wages as there was a direct, causal

correlation between the lost wages and the disorderly conduct conviction; and

finally, the court improperly awarded restitution for the victim’s relocation

costs as there was no direct, causal correlation between the relocation and

the disorderly conduct conviction. The court therefore stated it “believe[d] the

appropriate resolution of [Proper’s] claims is [to] remand to allow this Court

to rule on [Proper’s] outstanding Post Sentence Motion and amend the

restitution.” Trial Court Opinion, 11/30/2021, at 5.

      We agree with the trial court to the extent that this appeal is not properly

before us. As noted above, Proper filed an untimely post-sentence motion and

a motion to file that post-sentence motion nunc pro tunc. The court did not

dismiss the post-sentence motion as untimely. Instead, it entered an order

directing the Commonwealth to respond to Proper’s post-sentence motion by


                                      -5-
J-S29011-22


providing documentation and argument relating to the restitution within ten

days. The court stated that it would rule on the post-sentence motion once

those ten days had elapsed. Importantly, that ten day deadline fell outside

the period for Proper to file a timely appeal. Because of that timing, and before

the Commonwealth’s deadline to supplement the record, Proper filed a notice

of appeal. Under these circumstances, we conclude that the trial court, despite

some possibly intemperate and contradictory language in the heat of

addressing a busy schedule, explicitly granted Proper nunc pro tunc relief.1

       This means, in turn, that when Proper filed her notice of appeal, her

post-sentence motion remained pending and her judgment of sentence was

therefore not yet final or appealable. As this Court previously explained in a

case where the appellant also prematurely filed a notice of appeal while his

post-sentence motion was still pending:

       If post-sentence motions are timely filed, [ ] the judgment of
       sentence does not become final for purposes of appeal until the
       trial court disposes of the motion, or the motion is denied by
       operation of law. Moreover, the comments to [Pa.R.Crim.P.] 1410
       [now Pa.R.Crim.P. 720] explicitly provide that “no direct appeal
       may be taken by a defendant while his or her post-sentence
       motion is pending.” Application of these authorities convinces us
       that at the time [the] appellant filed his notice of appeal, the
       judgment of sentence had not been made final via either the
       disposition of [the] appellant’s post-sentencing motions by the
____________________________________________


1We  note that if we were to conclude the trial court had not granted nunc pro
tunc relief, we would be addressing the merits of Proper’s challenge to the
imposition of restitution on the current record. See Commonwealth v.
Barger, 956 A.2d 458, 464 (Pa. Super. 2008) (en banc) (holding that a
challenge to the trial court’s authority to impose restitution concerns the
legality of the sentence and is therefore non-waivable).


                                           -6-
J-S29011-22


       trial court or the entry of an order denying the motions by
       operation of law.

Commonwealth v. Borrero, 692 A.2d 158, 159-160 (Pa. Super. 1997)

(citations omitted).

       The Borrero court found that since the appellant’s judgment of

sentence was not final and the appeal was therefore interlocutory, the Court

was required to quash it “[b]ecause we are precluded from exercising

jurisdiction over appeals from nonfinal orders or judgments.” Id. at 160. In

line with Borrero, we must likewise quash Proper’s notice of appeal as

interlocutory.2

       In conjunction with that quashal, we provide the following instructions.

The Commonwealth must be afforded the opportunity to comply with the

court’s order directing it to respond to Proper’s post-sentence motion by

providing documentation and argument on the restitution challenged by

Proper as illegal in her post-sentence motion. The Commonwealth will have

ten days to do so, as originally ordered by the trial court. Once those ten days



____________________________________________


2The Borrero Court went on to note that the trial court may have been under
the mistaken assumption, shared by the trial court here, that the appeal
divested the trial court of jurisdiction to decide the post-sentence motion.
However, as the Borrero Court found, the appeal did not divest the trial court
of jurisdiction under the circumstances of that case. The Court explained this
was so because the judgment of sentence was not final, and consequently not
appealable, and “a trial court may proceed further in any matter in which a
nonappealable order has been entered, notwithstanding the filing of a notice
of appeal.” Id. at 161 n.4.


                                           -7-
J-S29011-22


have elapsed, the trial court may proceed to rule on the post-sentence motion

filed by Proper.

      Notice of Appeal quashed with instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2022




                                    -8-